755 N.W.2d 166 (2008)
NSK CORPORATION, Plaintiff-Appellant, Cross-Appellee,
v.
DEPARTMENT OF TREASURY, Defendant-Appellee, Cross-Appellant.
Docket No. 135997. COA No. 274633.
Supreme Court of Michigan.
September 9, 2008.
On order of the Court, the motion for reconsideration of this Court's May 30, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would grant leave to appeal.